Citation Nr: 0701565	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-11 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received, to 
reopen a claim of service connection for a low back 
condition, claimed as secondary to the veteran's service 
connected left fibula fracture residuals.

2.  Entitlement to service connection for a low back 
condition, claimed as secondary to the veteran's service 
connected left fibula fracture residuals.

3.  Entitlement to an increased rating for residuals of a 
left fibula fracture, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1989 to March 
1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied service connection for the veteran's low back 
condition and increased the veteran's left fibula fracture 
residuals rating to 20 percent, effective March 9, 2004.

As will be discussed below, the RO has adjudicated the 
veteran's low back claim in June 2004 on a de novo basis, 
without making a determination as to whether new and material 
evidence had been presented to reopen the claim.  Despite the 
June 2004 determination reached by the RO on the low back 
claim, the Board must find new and material evidence in order 
to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

The issues of service connection for a low back condition and 
increased rating for residuals of a left fibula fracture are 
being REMANDED to the RO for further development and 
consideration, via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claims has been obtained.

2.  In a November 2002 rating decision, the RO denied the 
veteran's claim for service connection for a low back 
condition claimed as secondary to the veteran's service 
connected left fibula fracture residuals and, later that 
month, sent him a letter apprising him of his procedural and 
appellate rights, but he did not appeal.

3.  Evidence received since that November 2002 rating 
decision, regarding the veteran's low back claim, is not 
cumulative or redundant of evidence already on file and 
relates to an unestablished fact necessary to substantiate 
his claim for service connection for a low back condition.


CONCLUSION OF LAW

The November 2002 RO decision denying service connection for 
a low back condition, claimed as secondary to the veteran's 
service connected left fibula fracture residuals is final, 
but new and material evidence has been submitted since that 
decision and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

On March 31, 2006, the Court held, with regard to a petition 
to reopen a finally decided claim, the VCAA requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial (i.e., material evidence).  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In this case, there is no correspondence from the VA to the 
veteran discussing new and material evidence requirements for 
reopening a claim under 38 C.F.R. § 3.156 (2006).  However, 
the Board is reopening the veteran's claim for service 
connection for a low back condition, so even if he received 
insufficient notice concerning this claim, this is 
inconsequential and, therefore, at most harmless error.  So, 
notwithstanding Kent, the Board finds that deciding the 
appeal at this juncture is nonprejudicial.

Law and Analysis

Reopening the Previously Denied, Unappealed, Claim for 
Service Connection for a low back condition, claimed as 
secondary to the veteran's service connected left ankle 
fibula fracture residuals.

The veteran now contends that his service connected left 
ankle condition has caused an altered gait.  He further 
contends that this altered gait has caused problems with his 
lumbar spine.  Service connection for a lumbar spine 
condition was initially denied by a prior rating decision in 
November 2002 because there was no evidence showing the 
veteran's condition was caused by service or related to 
service.

The RO sent the veteran a letter later in November 2002 
informing him that his low back claim had been denied and 
apprising him of his procedural and appellate rights.  
But he did not file an appeal in response.  So that decision 
became final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.201, 20.302, 20.1103 (2006).  Failing to timely appeal 
this claim after it was denied, in turn, means there must be 
new and material evidence since those decisions to reopen 
these claims and warrant further consideration of them on a 
de novo basis.  38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 
3.156 (2006); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The RO appears to have adjudicated the March 2004 claim for 
service connection of a low back condition without 
considering the requirement for presentation of new and 
material evidence, even though a final determination was 
reached on the underlying claim.  However, as noted in the 
introduction, the Board must begin its analysis with an 
initial determination of whether new and material evidence 
has been presented to reopen the veteran's low back claim.  
See Barnett, supra; Jackson, supra.

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran's 
petition to reopen the claims for service connection for a 
low back condition was received in March 2004, well after 
that cutoff date.  So the amended version of 38 C.F.R. 
§3.156(a) (2006) providing a new definition of "new and 
material evidence" applies to his current appeal.

According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
Court in Evans held that the evidence to be considered is 
that added to the record since the last final denial on any 
basis.  Id.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit's decision in Hodge.

Since the final prior denial of the veteran's claim for 
service connection for low back condition in November 2002, 
new and material evidence has been received. The evidence of 
record at that time of the final prior denial showed no 
evidence of relevant disease or injury in service and no 
evidence relating this claimed condition to the veteran's 
military service.  Since that prior final denial, however, 
there is additional evidence concerning this claim, and some 
of it relates to an unestablished fact necessary to 
substantiate this claim.  Specifically, neurological motor 
deficits that affect the veteran's left foot were attributed 
by a VA neurologist to both his back and left foot conditions 
in a February 2004 evaluation.  This is in contrast from a 
February 2002 surgery report, where the veteran's weak foot 
and left lower extremity pain was associated with his 
degenerative disc problems (the exact opposite of the 
veteran's theory of causation).  Then, in an April 2004 VA 
orthopedic examination, the examiner reports the veteran's 
ankle residuals are rather considerable and result in a 
marked reduction in range of motion.  .  Further, in a rather 
confusing manner, the examiner states that the veteran's left 
ankle fracture was both significant in extent and healed 
completely.  He then states that a neurological examination 
is needed prior to a determination of service connection for 
the veteran's low back condition.  The indication of such 
changes, including neurological, in the veteran's status is a 
departure from the conditions present when service connection 
for the ankle was initially granted in October 1993.

While a service connected ankle condition was of record at 
the time of the prior final denial, the residuals were not 
then quantified as so severe, and this characterization could 
potentially lend itself to the veteran's secondary injury 
contention.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).  The evidence from these and other VA and private 
records is new and it is neither cumulative nor redundant.  
It also raises a reasonable possibility of substantiating the 
veteran's claim, and so it is material evidence.  Therefore, 
this claim is reopened.


ORDER

New and material evidence having been received; the 
previously denied claim of entitlement to service connection 
for a low back condition, claimed as secondary to the 
veteran's left ankle fibula fracture residuals is reopened.  
To that extent, and that extent only, the appeal is granted.



REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  The Court 
defined "disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service- 
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing in the 
absence of the aggravation.  See Allen, 7 Vet. App. at  448-
49 (1995).

With respect to the veteran's claims of service connection 
for a low back condition, claimed as secondary to the 
veteran's service connected left fibula fracture residuals, 
and increased rating for those left fibula fracture 
residuals, the Board notes that further assistance on the 
part of the VA is required prior to the adjudication of the 
veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) 
(2006).

While the veteran's service connection claim for a low back 
condition has been reopened, the Board observes that the 
competent medical evidence weighs both for an against the 
veteran's principle contention that his back condition is 
caused by an altered gait that results from his service 
connected ankle condition.  At the time of the veteran's 
initial rating in October 1993, no residuals of the fibula 
fracture injury were reported.  This would tend to indicate 
that there was no condition that would result in an altered 
gait.  Subsequently, in a February 2002 surgery report, 
significant neurological problems in the veteran's left foot 
dorsiflexion were attributed to his non-service connected 
back problems.  Then, in a VA neurological evaluation from 
February 2004, at least some of the veteran's left foot 
dorsiflexion/ motor problems were attributed to his service 
connected left fibula fracture residuals.  The Board observes 
that a VA orthopedic examiner has determined that a 
neurosurgical or neurological interpretation and consultation 
are required before a determination of service connection can 
be rendered.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.)

With respect to the veteran's claim for increased rating for 
left fibula fracture residuals, the Board observes that 
significant new neurological symptoms have been attributed to 
the veteran's service connected condition.  While a November 
25, 2002 rating decision expressly denied service connection 
for neurological condition in the left leg, a subsequent VA 
neurology evaluation from February 2004 indicates that at 
least some of the symptoms and manifestations present in the 
left foot are attributable to the veteran's service connected 
fibula fracture residuals.  Then, an x-ray report from 
February 2004 indicates the veteran's fracture is remarkably 
well healed, with little or no residuals.  The Board is not 
able to distinguish, based on current evidence, between the 
symptoms caused by the veteran's non-service connected low 
back condition and the service connected fibula fracture 
residuals.  Pursuant to Colvin, supra, a new examination is 
warranted, so that a medical distinction can be made that 
will allow the VA to evaluate different pathological 
manifestations under the correct criteria.

The Board also observes that the veteran has received VA 
outpatient treatment during the pendency of the appeal.  
Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran for 
a back or left lower extremity condition 
subsequent to March 2004.  After securing 
the necessary release, the RO should 
obtain these records.

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to ascertain the etiology of the veteran's 
low back condition and to determine the 
nature and severity of the veteran's 
service connected left fibula fracture 
residuals.  The claims folder and a copy 
of this REMAND should be made available to 
the examiner for review before the 
examination.  All necessary tests and 
studies should be conducted.

With respect to the veteran's low back 
condition, following examination, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that the veteran's low 
back condition is attributable to service, 
or whether it has been chronically 
aggravated by his service-connected left 
fibula fracture residuals.

Regarding the veteran's left fibula 
fracture residuals, the examiner should 
determine the nature and severity thereof 
and indicate what symptoms are 
specifically attributable to the left 
fibula fracture.  If the examiner is 
unable to determine the etiology of 
symptoms (to include diminished 
dorsiflexion capacity), then the examiner 
should so state.

3.  The RO should then re-adjudicate the 
claim for service connection of a low back 
condition claimed as secondary to the 
veteran's service connected fibula 
fracture residuals, and increased rating 
for fibula fracture residuals.  If the 
claims are denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


